FILED
                            NOT FOR PUBLICATION
                                                                           OCT 22 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ANTONIO SERPA-ESPINOZA,                          No. 12-71228

              Petitioner,                        Agency No. A029-225-159

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 20, 2015**
                              San Francisco, California

Before: WALLACE, SILVERMAN, and CHRISTEN, Circuit Judges.

      Antonio Serpa-Espinoza, a native and citizen of Peru, petitions for review of

the Board of Immigration Appeals’s denial of a motion to reconsider its denial of a

previous motion to reopen. We have jurisdiction to consider the reconsideration

order pursuant to 8 U.S.C. § 1251(b)(1). We review the denial of the motion for an

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion and the Board’s interpretation of the immigration laws de novo.

Minasyan v. Mukasey, 553 F.3d 1223, 1227 (9th Cir. 2009). We deny in part and

dismiss in part the petition for review.

      Serpa-Espinoza argues that the Board abused its discretion when it refused

to reconsider whether he had established changed country conditions, which would

allow him to file a motion to reopen more than 12 years after his final order of

removal. He claimed that the Board erred because United States Citizen and

Immigration Service separately found that his wife had established either changed

or extraordinary circumstances to excuse her separate, untimely asylum

application. However, the Board did not abuse its discretion by holding that the

two decisions did not conflict. There is no evidence in the record to establish that

Serpa-Espinoza’s wife established changed country conditions or that her separate

application was identical to his application. Like the Board, we have recognized

that the exception for filing an untimely motion to reopen is much narrower than

the exception for filing an untimely asylum application. Chen v. Mukasey, 524

F.3d 1028, 1030 (9th Cir. 2008); He v. Gonzales, 501 F.3d 1128, 1133 n.9 (9th Cir.

2007); compare 8 U.S.C. § 1229a(c)(7)(C)(ii) and 8 C.F.R. § 1003.2(c)(3)(ii) with

8 U.S.C. § 1158(a)(2)(D) and 8 C.F.R. §§ 1208.4(a)(4)(i), (5).




                                           2
      In any event, Serpa-Espinoza did not make a prima facie showing that he

was entitled to relief from removal. He argues that the Board failed to consider the

fact that his wife had demonstrated prima facie eligibility for relief from removal.

However, he did not make this argument to the Board, and the Board considered all

of the arguments he made in his motion for reconsideration.

      Finally, we lack jurisdiction to consider Serpa-Espinoza’s procedural due

process claim because he did not raise the claim to the Board. Tall v. Mukasey,

517 F.3d 1115, 1120 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED IN PART AND DISMISSED IN

PART.




                                          3